Citation Nr: 0409317	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for restless leg 
syndrome.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for an anxiety 
disorder.

4.  Entitlement to service connection for a respiratory 
disorder, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel
INTRODUCTION

The appellant served on active duty from February 1960 to 
August 1960 and from September 1962 to October 1962.  He is 
retired from the Army National Guard.  His National Guard 
service includes active duty for training (ACTDUTRA) from 
July 8, 1978, to July 22, 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

This case is not yet ready for appellate review.  Service 
medical records for the appellant are incomplete.  Complete 
service medical records should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2003).

Further, VA medical records indicate that in the late 1970s 
or early 1980s, the appellant filed a claim for disability 
benefits from the Social Security Administration (SSA).  The 
records considered by that agency in making a decision on his 
claim, including a copy of any decision itself, should be 
obtained.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2003); see also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. 
App. 136 (1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

The appellant has not yet responded to a January 9, 2002 
letter from the RO regarding his history of asbestos 
exposure.  While VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  
The appellant should be requested again to respond to the 
asbestos questionnaire.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO should again contact the 
appellant regarding his history of 
asbestos exposure.

2.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate agency to obtain a copy 
of the appellant's chronological 
statement of retirement points.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate agency to obtain the 
appellant's complete service medical 
records, including records for his two 
periods of active duty (February 1960 to 
August 1960 and September 1962 to October 
1962) and his complete National Guard 
service medical records.  (It appears as 
though the appellant retired from the 
Army National Guard in May 1984 and that 
his obligation expired in April 1986.)  
All responses, including any additional 
medical records, should be associated 
with the appellant's claims folder.

4.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

5.  After securing the necessary release, 
the RO should obtain records of medical 
treatment of the appellant from Keesler 
Air Force Base.  All records of treatment 
prior to May 1999 should be obtained.

6.  Thereafter, the appellant should be 
afforded a VA audiology examination to 
determine whether the appellant has a 
current hearing loss disability that is 
related to his military service.  The 
claims folder, including evaluation of 
the appellant's hearing at examinations 
in April 1972 and December 1978 (both 
contained in the appellant's service 
medical records), should be made 
available to the examiner for review 
before the examination.  (The appellant's 
service medical records are contained in 
a brown envelope within the claims 
folder.)  The examiner should state in 
the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has a current 
hearing loss disability that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service, including 
periods of active duty from February 1960 
to August 1960 and September 30, 1962, to 
October 9, 1962, and active duty for 
training in July 1978 (during which time 
the appellant was struck by lightning).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

7.  The appellant should be afforded a VA 
mental disorders examination to determine 
whether the appellant has a current 
psychiatric disability that is related to 
his military service.  The claims folder, 
including the report of a December 1979 
VA examination and records of treatment 
at Keesler Medical Center for treatment 
in February 2002, should be made 
available to the examiner for review 
before the examination.  The examiner 
should state in the examination report 
that the claims folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has a current 
psychiatric disability that is "due 
to," "more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
appellant's military service, including 
periods of active duty from February 1960 
to August 1960 and September 30, 1962, to 
October 9, 1962, and active duty for 
training in July 1978 (during which time 
the appellant was struck by lightning).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

8.  The appellant should be afforded a VA 
examination by an appropriate specialist 
to determine whether the appellant has 
restless leg syndrome that is related to 
his military service.  The claims folder, 
including the report of a VA examination 
in August 1978 and treatment records from 
Keesler Medical Center for treatment in 
January 2002 and February 2002, should be 
made available to the examiner for review 
before the examination.  (The appellant's 
service medical records are contained in 
a brown envelope within the claims 
folder.)  The examiner should state in 
the examination report that the claims 
folder has been reviewed.

The examiner should express an opinion as 
to whether the appellant has restless leg 
syndrome or a similar disability that is 
"due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the appellant's military service, 
including periods of active duty from 
February 1960 to August 1960 and 
September 30, 1962, to October 9, 1962, 
and active duty for training in July 1978 
(during which time the appellant was 
struck by lightning).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

9.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


